DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/07/2022 has been entered in the case. Claims 1-9, 11-13, 15-18, 20-25 are pending for examination and claims 10, 14, 19 & 26 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Nowhere in the original specification has described the limitation that: the color change of said pH indicator is dependent on the pH of the fluid, as recited in the claim 1.
Applicant is requested to provide evidence such that: the color change of the pH indicator is dependent on the pH of the fluid. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-9, 12, 18, 20, 23-25 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as anticipated by Van Antwerp et al. (US 2003/0009131).
Regarding claim 1, Van Antwerp discloses a fluid delivery device for introducing a fluid into a patient, said fluid delivery device comprising:
a delivery element 14 for introducing a fluid (e.g. parenteral/infusion solution contains a preservative, i.e. phenol 32 or a benzyl alcohol 34, paras [0050, 0056]) into the patient at an injection site 30 on the patient 16; and 
a leak detector (e.g. a chemical compound such as: a clear gel containing 4-amino-antipyrine 36 & potassium ferricyanide 38 deposited on the base 23, within a pad 28, paras [0051-0053], or the horse radish peroxidase -HRP, 4-amino-antipyrine 36 & potassium ferricyanide 38 deposited on the base 23 are containing in the gel within the pad 28, para [0054]; chemical components of ninhydrin or Coo-massie Brilliant Blue, para [0056]) deposited within the pad 28 which is positioned on the delivery device to contact fluid leakage from the injection site 30. In other words, a leak detector is equivalent to a product of a chemical reaction of the chemical compound of 4-amino-antipyrine 36, potassium ferricyanide 38 and the preservative, i.e. phenol or benzyl alcohol in the delivery fluid to produce a visible color change 40, i.e. blue colored complex;

said leak detector including a pH indicator (e.g. the chemical reaction changes to different color or a chemical compound that changes color in the solution) to produce a visible color change 40 (e.g. a bright blue colored complex 40, or a deep blue colored complex 40, a bright colored product, in paras [0053-0056]) when in contact with the fluid leakage from the injection site 30; wherein the fluid has a pH (e.g. each of the fluid has its a pH indicator level or pH characteristic) to produce the visible color change 40 (e.g. e.g. a bright blue colored complex 40, or a deep blue colored complex 40, a bright colored product, in paras [0053-0056]).
Definition of “pH indicator” (of the fluid) is equivalent to acid-base indicator. For example: if a fluid solution is acidic solution, the pH level = 0-6.0; if the fluid solution is a neutral, for example: water, the pH level = 7.0; if the fluid solution is alkaline/base solution, the pH level = 8-14. Based on the Universal color indicator (see https://en.wikipedia.org/wiki/Universal_indicator), the color indicators are different in different pH values, see table below.  Therefore, the color change of the pH indicator is dependent on the pH of the fluid. 

    PNG
    media_image1.png
    222
    361
    media_image1.png
    Greyscale

 With regarding the limitation “said color change of the pH indicator is dependent on the pH of the fluid”, the limitation (a delivery element) “for introducing a fluid into the patient at an injection site on the patient” is a functional limitation and therefore, the limitation of following to “a fluid” is also considered as a functional limitation.  Thus, the limitation “said color change of the pH indicator is dependent on the pH of the fluid” is considered as a functional limitation as well and only requires to perform of a function. 
Each of the fluid (e.g. parenteral administration, an enzymatic or water, a protein/insulin formulation) has different pH level, for example: Van Antwerp discloses that the parenteral administration contains a preservative (phenol or benzyl alcohol) reacts with a leak detector (4-amio-antipyrine & potassium ferricyanide) will produce a bright blue colored complex. On the other hand, if water mixes with horse radish peroxidase-HRP and phenol (or benzyl) will produce a deep blue colored.  In other words, different fluids (has different pH level) mix with the leak detector (4-amio-antipyrine & potassium ferricyanide) will produce different color of the pH indicator (a bright blue is different color with a deep blue).  It is further notice that each fluid has different pH level, and therefore, if changing pH of the fluid, it will be changed the color of the pH indicator when the pH indicator compound reacts with the delivered fluid (or fluid leakage).  Therefore, the color change of the pH indicator is dependent on the pH of the fluid 
Regarding claim 2, wherein said fluid delivery device includes a hub 14 having a bottom side 32 with an interface 28 (with an adhesive) for contacting the skin of the patient, a cannula 18 for penetrating the skin of the patient at the injection site 30, and where said pH indicator (e.g. the chemical reaction changes color) surrounds said cannula 18 at the injection site 30 (e.g. the fluid leaking is trapped by surrounding pad 28, para [0048]).. 
Regarding claim 3, Van Antwerp states in para [0051] that: the delivery device is a clear plastic infusion set 14; the delivery device is an infusion pump 24 with clear plastic parts incorporated in the infusion pump 24, for the individual to see through the infusion pump 24 and observe the gel near the infusion site 30; the delivery device includes other transparent material such as glass, creams, crystal, laminates, or the like for the individual to see through the delivery device and observe the gel near the injection site, para [0051]). Therefore, the hub 14 of the delivery device has a top side (formed of transparent material) and where said color change from said pH indicator is visible through said transparent top side of said hub.  
Regarding claim 8, wherein said pH indicator (e.g. the chemical reaction changes color; the chemical positioned near the infusion site is a component of an adhesive, para [0009]) is provided on a bottom side of said hub.  
Regarding claim 9, wherein said pH indicator (the chemical composition) is a coating formed on said bottom side of said hub (e.g. the chemical positioned near the infusion site is a component of a gel, para [0009]; the chemical positioned near the infusion site is embedded in the base of the delivery device, para [0009].  In other words, the pH indicator is a coating formed on the bottom side of the hub).  
Regarding claim 12, Van Antwerp discloses an injection delivery device comprising: 
a hub 14 having an interface 28 (and/or adhesive) for contacting the skin of a patient, 
a cannula 18 for penetrating the skin of the patient and delivering a fluid to an injection site 30 of the patient; and 
a leak detector (e.g. a chemical compound such as: a clear gel containing 4-amino-antipyrine 36 & potassium ferricyanide 38 deposited on the base 23, within a pad 28, paras [0051-0053], or the horse radish peroxidase -HRP, 4-amino-antipyrine 36 & potassium ferricyanide 38 deposited on the base 23 are containing in the gel within the pad 28, para [0054]; chemical components of ninhydrin or Coo-massie Brilliant Blue, para [0056]) deposited within the pad 28; wherein the pad 28 is positioned on the (bottom) hub.  Therefore, the leak detector is located on the hub and oriented for contacting fluid leaking from the delivery site. In addition, a leak detector is equivalent to a product of a chemical reaction of the chemical compound of 4-amino-antipyrine 36, potassium ferricyanide 38 and the preservative, i.e. phenol or benzyl alcohol in the delivery fluid to produce a visible color change 40, i.e. blue colored complex;
said leak detector including a pH indicator (e.g. the chemical reaction changes to different color or a chemical compound that changes color in the solution) to produce a visible color change 40 (e.g. a bright blue colored complex 40, or a deep blue colored complex 40, a bright colored product, in paras [0053-0056]) when in contact with the fluid leakage from the injection site 30; wherein the fluid has a pH (e.g. each of the fluid has its a pH indicator level or pH characteristic) to produce the visible color change 40 (e.g. e.g. a bright blue colored complex 40, or a deep blue colored complex 40, a bright colored product, in paras [0053-0056]).
Note: that the parenteral administration/infusion fluid contain a preservative, i.e. phenol 32 or benzyl alcohol 34.  Meanwhile, the chemical compound of the leak detector contains 4-amino-antipyrine 36 and potassium ferricyanide 38 within the pad 28.  When a leak occurs, the preservative, i.e. phenol 32 or benzyl alcohol 34 in the parenteral fluid reacts with the 4-amino-antipyrine 36 and potassium ferricyanide 38 in the gel of the pad 28 will produce a visible color change such as: a bright blue colored complex 40, para [0053]; or a visible color change in a deep blue colored complex 40 is formed due to the phenol 32 or benzyl alcohol 34 preservatives in the fluid reacting with 4-amino-antipyrine 36; potassium ferricyanide 38, and horse radish peroxidase (HRP), paras [0054-0055]; either ninhydrin or Coomassie Brilliant Blue reacts with the protein in the fluid resulting in a visible color change such as: a brightly colored product, para [0056]).  
Regarding claim 18, wherein said hub (formed of transparent/clear material, para [0051] has an outer surface where said leak detector (the chemical components 36 or 38 is deposited within the pad 28) is visible to the patient through said outer face.  
Regarding claim 20, it encompasses the same scope of the invention as to that of claim 1 except they are drafted in method format instead of apparatus format.  The claim is therefore rejected for the same reason as set forth above.
Van Antwerp discloses a method of detecting leakage from a delivery device at a delivery site of a patient, said method comprising the steps of: 
positioning the delivery device 14 on a skin 16 of a patient, the delivery device 14 having a cannula 18 for positioning in the skin patient at an injection site 30 to a depth for delivering a fluid to the patient; and 
providing a pH indicator 40 (e.g. the chemical reaction changes to different color or a chemical compound that changes color in the solution) on the delivery device (via the pad 28) in a location to contact fluid leaking from the injection site 30, the pH indicator 40 for exhibiting a visible color change 40 (bright blue, para [0053], or deep blue color complex, para [0054], or a brightly colored product, para [0056]) to the patient when in contact with fluid leaking from the injection site 30.
Note: that the parenteral administration/infusion fluid contain a preservative, i.e. phenol 32 or benzyl alcohol 34.  Meanwhile, the chemical compound of the leak detector contains 4-amino-antipyrine 36 and potassium ferricyanide 38 within the pad 28.  When a leak occurs, the preservative, i.e. phenol 32 or benzyl alcohol 34 in the parenteral fluid reacts with the 4-amino-antipyrine 36 and potassium ferricyanide 38 in the gel of the pad 28 will produce a visible color change such as: a bright blue colored complex 40, para [0053]; or a visible color change in a deep blue colored complex 40 is formed due to the phenol 32 or benzyl alcohol 34 preservatives in the fluid reacting with 4-amino-antipyrine 36; potassium ferricyanide 38, and horse radish peroxidase (HRP), paras [0054-0055]; either ninhydrin or Coomassie Brilliant Blue reacts with the protein in the fluid resulting in a visible color change such as: a brightly colored product, para [0056]).  
Regarding claim 23, the pH indicator (blue color) at the pad 28 which is surrounding the cannula 18.  
Regarding claim 24, wherein said delivery device 14 includes a hub (a dorm shape located on upper surface of the pad 28, in Figs. 2a-2b).  As best as understood, a bottom face of the hub being contacted the adhesive pad 28; since the pH indicator 40 (the chemical reaction in between the preservative, i.e. phenol 32 or benzyl alcohol 34 in the parenteral fluid reacts with the 4-amino-antipyrine 36 and potassium ferricyanide 38 in the gel of the pad 28 will produce a visible color change such as bright blue, or deep blue or brightly colored, in paras [0053-0056]) is deposited within the pad 28, or with an adhesive, para [0051].  Therefore, the pH indicator is attached to the bottom face of the hub. 
Regarding claim 25, the pad 28 containing the pH indicator (the chemical composition) is positioning on the bottom face of the hub.  Therefore, the pH indicator is coating on the bottom face. 

Claims 1-3, 6-9, 12, 15, 18, 20, 23-25 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as anticipated by NIE et al. (US 2014/0100522).
Regarding claim 1, NIE discloses a fluid delivery device 12 for introducing a fluid (containing m-cresol and/or phenol in the insulin formation) into a patient, said fluid delivery device comprising:
a delivery element 26 for introducing a fluid into the patient at an injection site 46 on the patient; and 
a leak detector 42 positioned on said delivery device to contact fluid leakage from the injection site 46,
said leak detector 42 comprising a pH indicator 42 (a reactant of mixture in between reactive chemical compound, i.e. potassium persulfate and 4-aminoantipyrine, which react with the phenol and m-cresol in the infusion liquid, i.e. insulin formation to produce a rapid color change, para [0013-0014, 0038-0042]) to produce a visible color change (from a clear hydrogel to a dark blue) when in contact with the fluid leakage from the injection site 46, para [0038-0042]; where in the fluid (containing m-cresol and/or phenol in the insulin formation) has a pH sufficient to produce a visible color change (from a clear hydrogel to a dark blue) and the color change (to a dark blue) of the pH indicator dependent on the pH of the fluid. 
Note: each of visible colors represents for each different pH indication levels. The insulin formulation contains a preservative, i.e. m-cresol and/or phenol in the insulin formation. Meanwhile, the chemical compound of the leak detector contains a potassium persulfate and 4-aminoantipyrine.  When a leak occurs, the preservative, i.e. m-cresol and/or phenol in the insulin formation reacts with the potassium persulfate and 4-aminoantipyrine in the leak detector pad 42 will produce a dark blue color, para [0040]. It is further notice that the dark blue color product has its pH indicator level.  In other words, the color change of the pH indicator of the leak detector 42 is dependent on the pH of the fluid (containing the preservative, i.e. m-cresol and/or phenol in the insulin formation).
Definition of “pH indicator” (of the fluid) is equivalent to acid-base indicator. For example: if a fluid solution is acidic solution, the pH level = 0-6.0; if the fluid solution is a neutral, for example: water, the pH level = 7.0; if the fluid solution is alkaline/base solution, the pH level = 8-14. Based on the Universal color indicator (see https://en.wikipedia.org/wiki/Universal_indicator), the color indicators are different in different pH values, see table below.  Therefore, the color change of the pH indicator is dependent on the pH of the fluid. 

    PNG
    media_image1.png
    222
    361
    media_image1.png
    Greyscale

 With regarding the limitation “said color change of the pH indicator is dependent on the pH of the fluid”, the limitation (a delivery element) “for introducing a fluid into the patient at an injection site on the patient” is a functional limitation and therefore, the limitation of following to “a fluid” is also considered as a functional limitation.  Thus, the limitation “said color change of the pH indicator is dependent on the pH of the fluid” is considered as a functional limitation as well and only requires to perform of a function. 




Regarding claim 2, wherein said fluid delivery device 12 includes a hub 20 having a bottom side 36 with an interface (adhesive layer 22) for contacting the skin of the patient, a cannula 34 for penetrating the skin of the patient at the injection site, and where said pH indicator (the color changes to blue) surrounds said cannula at the injection site 46.  
Regarding claim 3, wherein said hub 20 of said delivery device formed of clear or transparent components, para [0035-0036]. Therefore, the hub 20 has a top side and where said color change from said pH indicator is visible through said top side of said hub, para [0035-0036].  
Regarding claim 6, wherein said hub 20 includes a fluid coupling 28 and a bottom face 36 with an annular recess 40 surroundingWO 2019/067386PCT/US2018/052535 -22said cannula 34 and where said pH indicator (color changes to blue) is provided in said annular recess 40 via the leak detector 42.  
Regarding claim 7, wherein said interface 22 includes an adhesive 22 for attaching said delivery device to the patient, where said adhesive 22 surrounds said pH indicator 42.  
Regarding claim 8, wherein said pH indicator 42 (when color changes to blue color) is provided on a bottom side of said hub 20, see Fig. 3.  
Regarding claim 9, wherein said pH indicator 42 is a coating formed on said bottom side of said hub, see Fig. 3.
Regarding claim 12, NIE discloses an injection delivery device comprising: 
a hub 20 having an interface/adhesive 22 for contacting the skin of a patient, 
a cannula 34 for penetrating the skin of the patient and delivering a fluid (containing m-cresol and/or phenol in the insulin formation) to an injection site 46 of the patient; and 
a leak detector 42 on said hub and oriented for contacting fluid leaking from said delivery site 46, 
said leak detector 42 comprising a pH indicator 42 (a reactant of mixture in between reactive chemical compound, i.e. potassium persulfate and 4-aminoantipyrine, which react with the phenol and m-cresol in the infusion liquid, i.e. insulin formation to produce a rapid color change, para [0013-0014, 0038-0042]) to produce a visible color change (from a clear hydrogel to a dark blue) when in contact with the fluid leakage from the injection site 46, para [0038-0042]; where in the fluid (containing m-cresol and/or phenol in the insulin formation) has its own a pH sufficient to produce a visible color change (from a clear hydrogel to a dark blue). 
Note: each of visible colors represents for each different pH indication levels. The insulin formulation contains a preservative, i.e. m-cresol and/or phenol in the insulin formation. Meanwhile, the chemical compound of the leak detector contains a potassium persulfate and 4-aminoantipyrine.  When a leak occurs, the preservative, i.e. m-cresol and/or phenol in the insulin formation reacts with the potassium persulfate and 4-aminoantipyrine in the leak detector pad 42 will produce a dark blue color, para [0040]. 
Regarding claim 15, wherein said hub 20 has a fluid coupling 28 on a top face 32/33 and a bottom face 36 with an annular recess 40 surrounding said cannula 34 to capture the fluid leaking from said injection site 46, and where said pH indicator 42 (when the leaking detector 42 changes to dark blue color) is provided in said recess 40.  
Regarding claim 18, wherein said hub 20 has an outer surface (e.g. the hub 20 formed of transparent/clear material); therefore, where said leak detector is visible to the patient through said outer face.  
Regarding claim 20, NIE discloses a method of detecting leakage from a delivery device at a delivery site of a patient, said method comprising the steps of: positioning the delivery device 12 on the skin of a patient, the delivery device 12 having a cannula 34 for positioning in the skin patient at an injection site 46 to a depth for delivering a fluid to the patient; and 
providing a pH indicator 42 (a reactant of mixture in between reactive chemical compound, i.e. potassium persulfate and 4-aminoantipyrine, which react with the phenol and m-cresol in the infusion liquid, i.e. insulin formation to produce a rapid color change, para [0013-0014, 0038-0042]) on the delivery device 12 in a location to contact fluid leaking from the injection site 46, the pH indicator 42 for exhibiting a visible color change (from a clear hydrogel to dark blue color, para [0040]) to the patient when in contact with fluid leaking from the injection site, para [0038-0042].  
Note: each of visible colors represents for each different pH indication levels. The insulin formulation contains a preservative, i.e. m-cresol and/or phenol in the insulin formation. Meanwhile, the chemical compound of the leak detector contains a potassium persulfate and 4-aminoantipyrine.  When a leak occurs, the preservative, i.e. m-cresol and/or phenol in the insulin formation reacts with the potassium persulfate and 4-aminoantipyrine in the leak detector pad 42 will produce a dark blue color, para [0040]. 
Regarding claim 23, wherein said pH indicator 42 surrounds said cannula 34, Fig. 3.  
Regarding claim 24, wherein said delivery device 12 includes a hub 20 with a bottom face 36 for contacting the skin of the patient, and where said pH indicator 42 is attached to the bottom face 36.  
Regarding claim 25, wherein said pH indicator 42 is a coating on said bottom face 36 (e.g. it is noted that the bottom face 36 is also included a bottom surface of the hub 20; wherein the bottom surface is located within the annular recess region 44.  The pH indicator 42 is positioning/coating on the bottom face within the annular recess region 44, see Fig. 3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11, 13, 15, 16-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Van Antwerp et al. (US 2003/0009131).
	Regarding claim 4, Van Antwerp discloses all claimed subject matter as required in claim 1 above.  Van Antwerp discloses that a visible color change such as bright blue colored complex, para [0053], or deep blue colored complex, para [0054]. 
Based on Universal indicator, https://en.wikipedia.org/wiki/Universal_indicator, the pH of blue color ranges from 6.0-7.6 or 8.0-9.6.  It appears that within the requirement ranges of pH 7.0 to 7.8. 
Universal indicator components 
Indicator 
Low pH colour 
Transition pH range 
High pH colour 
Thymol blue (first transition) 
Red 
1.2 – 2.8 
Yellow 
Methyl orange 
Red 
3.2 – 4.4 
Yellow 
Methyl red 
Red 
4.8 – 6.0 
Yellow 
Bromothymol blue 
Yellow 
6.0 – 7.6 
Blue 
Thymol blue (second transition) 
Yellow 
8.0 – 9.6 
Blue 
Phenolphthalein 
Colourless 
08.3 – 10.0 
Fuchsia 


In the case that if the pH values of the bright blue colored complex or deep blue colored complex are not overlap (or a little bit out of the required range pH 7.0-7.8, for example: the pH is 8.0-9.6, as indicated in Universal indicator) but are close enough that one skilled in the art would have expected them to have the same properties or same function such as changing blue color for detecting of leaking. 
Regarding claim 5, Van Antwerp discloses all claimed subject matter as required in claims 1-4 above except for the pH indicator as bromothymol blue.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain a material being changed color in bromothymol blue, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In addition, a person skilled in the art would recognize that the bright blue color or deep blue color or bromothymol blue would perform same function such as detecting of leaking. 
Regarding claim 6, Van Antwerp discloses all claimed subject matter as required in claims 1-2 above. Van Antwerp discloses that wherein said hub 14 includes a fluid coupling (a top housing of the hub 14 being connected to a tube 12) and a bottom face 32 with an annular recess (e.g., adjacent to element 30 in Fig. 2a; a circular recess 32 located adjacent to the cannula 18 in Fig. 2b; also see marked up figure below) surroundingWO 2019/067386PCT/US2018/052535 -22said cannula 18 and where said pH indicator (when the chemical reaction changes color at the infusion site 30, para [0050]) is provided in the pad 28 which is near/outside of the annular recess.  Meanwhile, the claim 6 requires that the pH indicator being provided in the annular recess.

    PNG
    media_image2.png
    372
    517
    media_image2.png
    Greyscale

As noted that the chemical component (a-amino-antipyrine or potassium ferricyanide, in Figs. 6-7, or horse radish peroxidase -HRP) deposited within the pad 28, when the fluid leaking near the infusion site trapped by surround pad 28, the reaction of chemical component and the leaking fluid/drug will bring the result of changing color in the pad 28 from clear color to bright or deep blue color.  Therefore, a person skilled in the art would recognize that the chemical component can be deposited near the injection site such as in the annular recess, and when the fluid is leaking, a user can identify the leaking issue. 
It would have been obvious to one having ordinary skill in the art at prior to the effective filling date of the claimed invention was made to obtain a pH indicator (e.g. coating a chemical component) located within the annular recess (adjacent/around the cannula), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  As mentioned above, if the chemical component being deposited within the annular recess, when the fluid is leaking, the chemical component (located within the annular recess) reacts with the leaking fluid to appear the bright or deep blue color in the annular recess to alert a leaking issue at the insertion site. 
Regarding claim 7, Van Antwerp discloses all claimed subject matter as required in claims 1-2 & 6 above.  Van Antwerp discloses that wherein said interface 28 includes an adhesive (para [0047]) for attaching said delivery device to the patient, where said adhesive surrounds said pH indicator.  
Regarding claim 11, Van Antwerp discloses all claimed subject matter as required in claims 1-2 above.  Van Antwerp discloses that wherein said delivery device is configured for delivering an insulin solution to said patient. With regarding the (delivery device is) limitation “configured for delivering an insulin solution to said patient, said insulin solution having a pH of about 7.0 to 7.2, and where said pH indicator exhibits a visible color change at about pH 7.0 to 7.8” is considered as functional limitation and only requires to perform of function.  In this case, Applicant admits that a commercially available insulin under the tradenames Lispro, Aspart and Gluisine is/are generally pH 7.0-7.8 that produces a color change to bromothymol blue, which is pH 7.0 to 8.0, para [0039] in the original specification.
Therefore, a person skilled in the art would recognize that the delivery device in Van Antwerp is capable of delivery the insulin solution having any pH value (e.g. insulin solution having a pH of about 7.0 to 7.2) for intended use purpose to control a blood sugar of a patient.  
With regarding the limitation “where said pH indicator exhibits a visible color change at pH 7.0 to 7.8”, Van Antwerp discloses that a visible color change such as bright blue colored complex, para [0053], or deep blue colored complex, para [0054].  Based on Universal indicator, https://en.wikipedia.org/wiki/Universal_indicator, the pH of blue color ranges from 6.0-7.6 or 8.0-9.6.  It appears that within the requirement ranges of pH 7.0 to 7.8. 
Universal indicator components 
Indicator 
Low pH colour 
Transition pH range 
High pH colour 
Thymol blue (first transition) 
Red 
1.2 – 2.8 
Yellow 
Methyl orange 
Red 
3.2 – 4.4 
Yellow 
Methyl red 
Red 
4.8 – 6.0 
Yellow 
Bromothymol blue 
Yellow 
6.0 – 7.6 
Blue 
Thymol blue (second transition) 
Yellow 
8.0 – 9.6 
Blue 
Phenolphthalein 
Colourless 
08.3 – 10.0 
Fuchsia 


In the case that if the pH values of the bright blue colored complex or deep blue colored complex are not overlap (or a little bit out of the required range pH 7.0-7.8, for example: the pH is 8.0-9.6, as indicated in Universal indicator) but are close enough that one skilled in the art would have expected them to have the same properties or same function such as changing blue color for detecting of leaking. 
Van Antwerp discloses the pH indicator (a mixture of 4-amino-antipyrine and potassium ferricyanide) when contacts with the preservative in the parenteral fluid will produce a bright blue colored complex.  Based on the Universal indicator, the blue colored has a pH ranges about 6.0 to 7.6 (Bromothymol blue).  Meanwhile, Van Antwerp discloses that the pH indicator 40 is a bright blue colored complex 40 which is similar to a color of bromothymol blue to thymol blue).  The visual eye can catch the blue colors of bright blue or bromothymol blue or thymol blue color easily.  Therefore, a person skilled in the art would recognize that these blue colors (bright blue or bromothymol blue or thymol blue) can be swapped for being used with same purpose of color indicator. 
Regarding claim 13, Van Antwerp discloses all claimed subject matter as required in claim 12 above.  Van Antwerp discloses that the pH indicator (a visible color change) is as bright blue colored complex, para [0053], or deep blue colored complex, para [0054] but does not mention that the pH indicator more specifically such as bromothymol blue.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain a material being changed color in bromothymol blue, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In addition, a person skilled in the art would recognize that the bright blue color or deep blue color or bromothymol blue would perform same function such as detecting of leaking. 
Regarding claim 15, wherein said hub 14 has a fluid coupling (via a tube 12 and a reservoir 54) on a top face (a top cylinder being connected to the tube 12) and a bottom face (a dome shaped) with an annular recess surrounding said cannula 18 to capture the fluid leaking from said injection site 30, and where said pH indicator is provided in the pad 28 that near the recess.  Meanwhile, the claim 15 requires that the pH indicator being provided in the annular recess.

    PNG
    media_image2.png
    372
    517
    media_image2.png
    Greyscale

As noted that the chemical component (a-amino-antipyrine or potassium ferricyanide, in Figs. 6-7, or horse radish peroxidase -HRP) deposited within the pad 28, when the fluid leaking near the infusion site trapped by surround pad 28, the reaction of chemical component and the leaking fluid/drug will bring the result of changing color in the pad 28 from clear color to bright or deep blue color.  Therefore, a person skilled in the art would recognize that the chemical component can be deposited near the injection site such as in the annular recess, and when the fluid is leaking, a user can identify the leaking issue. 
It would have been obvious to one having ordinary skill in the art at prior to the effective filling date of the claimed invention was made to obtain a pH indicator (e.g. coating a chemical component) located within the annular recess (adjacent/around the cannula), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  As mentioned above, if the chemical component being deposited within the annular recess, when the fluid is leaking, the chemical component (located within the annular recess) reacts with the leaking fluid to appear the bright or deep blue color in the annular recess to alert a leaking issue at the insertion site. 
Regarding claims 16 and 21, Van Antwerp discloses all claimed subject matter as required in claim 12 or 20 above.  It is noted that the limitation (canula) “for penetrating the skin of the patient and delivering a fluid to an injection site of the patient” in claim 12 is a functional limitation and only requires to perform of function.  The claim 16 depends on the independent claim 12.  Therefore, the limitations follow the functional limitation is also considered as a functional limitation as well.  In other words, the limitation “said fluid is insulin having a pH of 7.0 to 7.8, and wherein said pH indicator does not exhibit a color change when in contact with skin of the patient, and exhibits a color change when in contact with said insulin having a pH of 7.0 to pH 7.8” is considered as functional limitation and only requires to perform of function. 
Van Antwerp discloses that wherein said delivery device is delivering an insulin solution to said patient. With regarding the limitation “said fluid in insulin having a pH of about 7.0 to 7.8, Applicant admits that a commercially available insulin under the tradenames Lispro, Aspart and Gluisine is/are generally pH 7.0-7.8 that produces a color change to bromothymol blue, which is pH 7.0 to 8.0, para [0039] in the original specification.
Therefore, a person skilled in the art would recognize that the delivery device in Van Antwerp is capable of delivering the commercially available insulin solution (that depending a treatment of a patient that doctor subscribes to the patient) the having any pH value (e.g. insulin solution having a pH of about 7.0 to 7.2, and where said pH indicator exhibits a visible color change at about pH 7.0 to 7.8) for intended use purpose to control a blood sugar of a patient.  
It is noted that the pH indicator (clear gel contains a-amino-antipyrine or potassium ferricyanide, in Figs. 6-7, or horse radish peroxidase –HRP; or ninhydrin, Coo-massie Brilliant Blue) being changed color when the pH indicator reacts or contacts with the insulin formulation (contains preservative, i.e. phenol or benzyl alcohol).  In the case the pH indicator contacts with a skin of the patient, because the insulin formulation does not contact with the skin of the patient.  Therefore, the pH indicator does not exhibit a color change when in contact with skin of the patient (without include the insulin formulation therein), and exhibits a color change when in contact with the insulin having a pH of 7.0 to pH 7.8.
Regarding claims 17 and 22, Van Antwerp discloses all claimed subject matter as required in claims 12 & 16, 20 above except for the pH indicator as bromothymol blue.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain a material being changed color in bromothymol blue, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In addition, a person skilled in the art would recognize that the bright blue color or deep blue color or bromothymol blue would perform same function such as detecting of leaking. 

Claims 13, 16-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over NIE et al. (US 2014/0100522).
Regarding claim 13, NIE discloses all claimed subject matter as required in claim 12. NIE discloses that the pH indicator as a dark blue but does not specifically discloses a bromothymol blue color.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain a material being changed color in bromothymol blue, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In addition, a person skilled in the art would recognize that the dark blue would perform same function such as detecting of leaking. 
Regarding claims 16 and 21, NIE discloses all claimed subject matter as required in claim 12 or 20 above.  It is noted that the limitation (canula) “for penetrating the skin of the patient and delivering a fluid to an injection site of the patient” in claim 12 is a functional limitation and only requires to perform of function.  The claim 16 depends on the independent claim 12.  Therefore, the limitations follow the functional limitation is also considered as a functional limitation as well.  In other words, the limitation “said fluid is insulin having a pH of 7.0 to 7.8, and wherein said pH indicator does not exhibit a color change when in contact with skin of the patient, and exhibits a color change when in contact with said insulin having a pH of 7.0 to pH 7.8” is considered as functional limitation and only requires to perform of function. 
NIE discloses that wherein said delivery device is delivering an insulin solution to said patient. With regarding the limitation “said fluid in insulin having a pH of about 7.0 to 7.8, Applicant admits that a commercially available insulin under the tradenames Lispro, Aspart and Gluisine is/are generally pH 7.0-7.8 that produces a color change to bromothymol blue, which is pH 7.0 to 8.0, para [0039] in the original specification.
Therefore, a person skilled in the art would recognize that the delivery device in NIE is capable of delivering the commercially available insulin solution (that depending a treatment of a patient that doctor subscribes to the patient) the having any pH value (e.g. insulin solution having a pH of about 7.0 to 7.2, and where said pH indicator exhibits a visible color change at about pH 7.0 to 7.8) for intended use purpose to control a blood sugar of a patient.  
It is noted that the pH indicator 42 (a reactant of mixture in between reactive chemical compound, i.e. potassium persulfate and 4-aminoantipyrine), which react with the phenol and m-cresol in the infusion liquid, i.e. insulin formation to produce a rapid color change, para [0013-0014, 0038-0042]). The pH indicator 42 (transparent high diffusion hydrogel having at least one compound dispersed therein that is capable of undergoing a color change when contacted with the infusion liquid, para [0036]).  In other words, the pH indicator does not change color when in contact with skin of the patient (because the insulin formation does not provide on/at the skin of the patient); and the pH indicator exhibits a color change (to dark blue) when in contact with the insulin having a pH of 7.0 to pH 7.8.
Regarding claims 17 and 22, NIE discloses all claimed subject matter as required in claims 12 & 16, 20 above; wherein the pH indicator shows as a dark blue color but does not specifically disclose a bromothymol blue.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain a material being changed color in bromothymol blue, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In addition, a person skilled in the art would recognize that the dark blue color or bromothymol blue would perform same function such as detecting of leaking. 

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
1) Applicant argues on page 6 of Remarks 06/07/22 that: Van Antwerp does not disclose or suggest a color indicator that undergoes a color change by change in pH caused by the fluid leakage. 
In response, the color indicator is equivalent to the 4-amnino-antiyirine and the potassium ferricyanide, or ninhydrin or Coo-massie Brilliant Blue, paras [0053-0056].
Van Antwerp states that when a leak occurs, the preservative in the parenteral fluid reacts with the color indicator (e.g., 4-amnino-antiyirine and potassium ferricyanide to produce a bright blue colored complex, para [0053]); or an enzyme, such as horse radish peroxidase (HRP) is added to 4-aminoantipyrine and potassium ferricyanide with a leaking fluid contains phenol or benzyl alcohol to produce a deep blue colored complex, para [0054]; or ninhydrin or Coo-massie Brilliant Blue reacts with the protein in the fluid resulting in a brightly colored product, para [0056].  Therefore, Van Antwerp discloses a color indicator (4-amnino-antiyirine and potassium ferricyanide and potassium ferricyanide; or ninhydrin or Coo-massie Brilliant Blue) that undergoes a color change (bright blue colored complex or deep blue colored complex or brightly colored) by change in pH caused by the fluid leakage.  
It is noted that the mixing in between the color indicator (4-amnino-antiyirine and potassium ferricyanide and potassium ferricyanide; or ninhydrin or Coo-massie Brilliant Blue) with the leaking fluid (e.g. fluid contains phenol or benzyl alcohol; or a protein such as insulin formulation) that will cause of changing in pH. Therefore, the color will be changed to bright blue colored complex or deep blue colored complex or brightly colored, as discussed in para [0053-0056].

2) Applicant further states on page 6- of Remarks 06/07/22 that: the color change of Van Antwerp is by the reaction with the phenolic stabilizing agent in insulin and not the pH of the insulin. 
In response, firstly, Van Antwerp discloses that the color change (e.g. brightly colored, para [0056]) is by the reaction with the insulin formation and the color/leak detection (either ninhydrin or Coo-massie Brilliant Blue).  Secondly, it is noted that the features upon which applicant relies (i.e., the color change is by the reaction with the phenolic stabilizing agent in insulin and not the pH of the insulin) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thirdly, the claim 1 requires that a leak detector positioned on the delivery device to contact fluid leakage from the injection site.  It is noted that the leak detector is equivalent to the 4-amnino-antiyirine and the potassium ferricyanide, or ninhydrin or Coo-massie Brilliant Blue, paras [0053-0056]. And the delivered fluid or fluid leakage is equivalent to a parenteral fluid contains a preservative, i.e. phenol or benzyl alcohol; or equivalent to an insulin formation. Therefore, Van Antwerp clearly discloses that the leak detector positioned on the delivery device to contact fluid leakage from the injection site 30. 
Fourthly, the original specification states that the insulin is generally in the form of a solution that can include stabilizers, such as phenolic stabilizers, para [0013]; the leakage detector has at least one pH indicator capable of undergoing a color change upon contact with the insulin or a component contained in the insulin, para [0015]; the pH indicator is selected based on the pH range of the insulin solution or other fluid to provide a visual color change when the fluid contacts the pH indicator, para [0038].  It is noted that the insulin solution includes: the insulin and stabilizers (i.e. phenolic), or preserving agent that has been mentioned in the paras [0013, 0033] of the original specification; The original specification further states that: the infusion liquid is an insulin formulation. The leak detector can contain at least one component that reacts with a component or compound of the insulin formulation that is not present in body fluids to avoid giving a false indication of leakage of the insulin formulation. Insulin formulations typically include insulin, hexamer zinc stabilizer preservatives, pH buffers, surfactants such as glycerol and tonicity agents such as sodium chloride. Common insulin preservatives or stabilizing agents include m-cresol, phenol, and mixtures thereof, para [0054].  With all the statements in the paras [0013, 0015, 0038, 0054] above, and with same analyze with the Applicant’s statement above, the color change (of the current invention) is by the reaction with the phenolic stabilizers agent in insulin and not the pH of the insulin.

 3) Applicant further states on page 6-7 of Remarks 06/07/22 that: there is no evidence that simply adjusting the 4-amino-antipyrine will result in a color change.
In response, Van Antwerp clearly discloses that a parenteral administration (containing phenol or benzyl alcohol) reacts with 4-amino-antipyrine and potassium ferricyanide in the gel/adhesive pad 28 will produce a bright blue colored complex, para [0053].  In other words, adjusting the 4-amino-antipyrine (by mixing a parenteral solution reacts with 4-amino-antipyrine and potassium ferricyanide will have result in a color change to a bright blue colored complex.

4) Applicant further states on pages 8-9 of the Remarks 06/07/22 that: there is no evidence in prior art Nie discloses that the potassium persulfate and 4-amino-antipyrine exhibit a color change by a change in pH.  The color change only occurs in the presence of and the reaction with the cresol and/or phenol.   Applicant further states that Nie does not disclose a pH color indicator that produces a color change based on the pH of the fluid.   Applicant further states that: there is no evidence that the color indicator, 4-amino-antipyrine, exhibits a color changed based on the pH of the fluid. 
In response, the limitation above involves 112, 1st paragraph as new matter.  In addition, the limitation “wherein the fluid has a pH sufficient to produce the visible color change and said color change of the pH indicator is dependent on the pH of the fluid” is a functional limitation and only requires to perform of function.  In this case, the insulin solution (includes m-cresol and/or phenol in the insulin) has own pH level to produce the visible color change (from clear hydrogel to dark blue) with reacts with the leak detector (contains potassium persulfate and 4-amino-antipyrine). 


5) Applicant states on pages 9-10 of the Remarks 06/07/22that: Van Antwerp and the Universal Indicator provide no teaching or suggestion that bromothymol blue and/or thymol blue can be used as a substitute for 4-amino-antipyrine of Van Antwerp.
In response, Van Antwerp discloses the pH indicator (a mixture of 4-amino-antipyrine and potassium ferricyanide) when contacts with the preservative in the parenteral fluid will produce a bright blue colored complex.  Based on the Universal indicator, the blue colored has a pH ranges about 6.0 to 7.6 (Bromothymol blue).  Meanwhile, Van Antwerp discloses that the pH indicator 40 is a bright blue colored complex 40 which is similar to a color of bromothymol blue to thymol blue).  The visual eye can catch the blue colors of bright blue or bromothymol blue or thymol blue color easily.  Therefore, a person skilled in the art would recognize that these blue colors (bright blue or bromothymol blue or thymol blue) can be swapped for being used with same purpose of color indicator. 

6) Applicant states on page 10 of the Remarks 06/07/22 that neither Van Antwerp nor the Universal Indicator provide any teaching or suggestion that a pH indicator can be used that does not change color when in contact with the skin of a patient but will exhibit a color change by the pH of the fluid, such as an insulin composition, when leakage occurs. 
In response, the limitation (canula) “for penetrating the skin of the patient and delivering a fluid to an injection site of the patient” in claim 12 is a functional limitation and only requires to perform of function.  The claim 16 depends on the independent claim 12.  Therefore, the limitations follow the functional limitation is also considered as a functional limitation as well.  In other words, the limitation “said fluid is insulin having a pH of 7.0 to 7.8, and wherein said pH indicator does not exhibit a color change when in contact with skin of the patient, and exhibits a color change when in contact with said insulin having a pH of 7.0 to pH 7.8” is considered as functional limitation and only requires to perform of function. 
Van Antwerp discloses that wherein said delivery device is delivering an insulin solution to said patient. With regarding the limitation “said fluid in insulin having a pH of about 7.0 to 7.8, Applicant admits that a commercially available insulin under the tradenames Lispro, Aspart and Gluisine is/are generally pH 7.0-7.8 that produces a color change to bromothymol blue, which is pH 7.0 to 8.0, para [0039] in the original specification.
Therefore, a person skilled in the art would recognize that the delivery device in Van Antwerp is capable of delivering the commercially available insulin solution (that depending a treatment of a patient that doctor subscribes to the patient) the having any pH value (e.g. insulin solution having a pH of about 7.0 to 7.2, and where said pH indicator exhibits a visible color change at about pH 7.0 to 7.8) for intended use purpose to control a blood sugar of a patient.  
It is noted that the pH indicator (clear gel contains a-amino-antipyrine or potassium ferricyanide, in Figs. 6-7, or horse radish peroxidase –HRP; or ninhydrin, Coo-massie Brilliant Blue) being changed color when the pH indicator reacts or contacts with the insulin formulation (contains preservative, i.e. phenol or benzyl alcohol).  In the case the pH indicator contacts with a skin of the patient, because the insulin formulation does not contact with the skin of the patient.  Therefore, the pH indicator does not exhibit a color change when in contact with skin of the patient (without include the insulin formulation therein), and exhibits a color change when in contact with the insulin having a pH of 7.0 to pH 7.8.

7) Applicant states on page 10 of the Remarks 06/07/22 that Locke is not related to a delivery device having a cannula for delivering a fluid to a patient and detecting leakage at the delivery site. Applicant states on page 11 of the Remarks 06/07/22 that Klainer and Wikipedia provide no reason to modify the device of NIE.
In response, the prior arts Locke and Klainer have been withdrawn. Therefore, Examiner does not need to discuss further details in the prior arts Locke and Klainer.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/Primary Examiner, Art Unit 3783